DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 11 July 2019, 13 September 2019, 9 March 2020, 20 August 2021 and 10 September 2021 are being considered by the examiner.

Claim Objections

Claims 1 and 6 are objected to because of the following informalities:
Claim 1 recites “(“filter logic”)” however, parenthesis are reserved for reference characters.
Claim 6 recites “the training and fine-tuning logic” which lacks antecedent basis in the claim. The claim should either ultimately depend from claim 2 which recites training and fine-tuning logic or the limitation should be changed to “a training and fine-tuning logic”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 15-20 recite “machine-readable medium.” The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § I01 by adding the limitation "non-transitory" to the claim. Cf. Animals -Patentability, 1 077 0ff. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2017/0103309).

Regarding claim 1, Chang et al. disclose an apparatus comprising:
one or more processors including one or more graphics processors (Figure 10, 1410 GPU and Figure 3 and paragraph [0028].);
detection and selection logic to detect and select input images having a plurality of geometric shapes associated with an object for which a neural network is to be trained (Figure 1, “sample input mat 100”, paragraphs [0022] and [0027] disclose that the input maps are images depicting handwritten characters, i.e. objects having 
filter generation and storage logic (“filter logic’) to generate weights providing filters based on the plurality of geometric shapes (Paragraph [0027], the filter banks.  Thus there is “filter generation and storage logic” in the processor to perform this function.), and
wherein the filter logic is further to sort the filters in filter groups based on common geometric shapes of the plurality of geographic shapes (Paragraph [0027], the filter banks are the filters sorted into groups based on shape [vertical line, diagonal line]), and
wherein the filter logic is further to store the filter groups in bins based on the common geometric shapes, wherein each bin corresponds to a geometric shape (Paragraph [0027], the filter banks are clearly stored [See Figure 10, storage 1440 and paragraphs [0048]-[0049].], and based on and corresponding to the shapes [as explained above].).

Regarding claim 2, Chang et al. disclose the apparatus of claim 1, wherein the detection and selection logic to select a bin based on a geometric shape of the object, wherein the bin includes a filter group associated with the geometric shape of the object (Paragraph [0027]).

Regarding claim 3, Chang et al. disclose the apparatus of claim 2, further comprising training and fine-tuning logic to initialize geometric shape-based training of the filter group based on the geometric shape of the object and values obtained from the bin (Paragraph [0027]).

Regarding claim 4, Chang et al. disclose the apparatus of claim 1, wherein the training and fine-tuning logic to initiate geometric shape-specific training of the neural network based on the trained filter group (Figure 3, No at 530 initiates geometric shape-specific training.).

Regarding claim 5, Chang et al. disclose the apparatus of claim 1, wherein the detection and selection logic to detect layers of the neural network, wherein the layers include higher layers and lower layers (Figure 1 shows the layers of the neural network, which has “higher” and “lower” layers.), wherein the detection and selection logic is further to detect and identify existing convolution filters associated with the lower-level layers (Paragraphs [0026]-[0027] and Figure 2 show that the filter bank is “associated with” all of the layers and thus they are detected and identified and associated with the lower-level layers.).

Regarding claim 6, Chang et al. disclose the apparatus of claim 5, further comprising separable convolution logic to separate the existing convolution filters of the neural network into pairs of new convolution filters, where each new convolution filter is half in size of an existing convolution filter, wherein the training and fine-tuning logic to 

Regarding claim 7, Chang et al. disclose the apparatus of claim 1, wherein the one or more graphics processors are co- located with one or more application processors on a common semiconductor package (Figure 10, 1410 is a “common semiconductor package”).

Regarding claim 8, this claim is rejected under the same rationale as claim 1.

Regarding claim 9, this claim is rejected under the same rationale as claim 2.

Regarding claim 10, this claim is rejected under the same rationale as claim 3.

Regarding claim 11, this claim is rejected under the same rationale as claim 4.

Regarding claim 12, this claim is rejected under the same rationale as claim 5.

Regarding claim 13, this claim is rejected under the same rationale as claim 6.

Regarding claim 14, this claim is rejected under the same rationale as claim 7.

Regarding claim 15, this claim is rejected under the same rationale as claim 1, where the one or more graphic processors are a machine-readable medium.

Regarding claim 16, this claim is rejected under the same rationale as claim 2.

Regarding claim 17, this claim is rejected under the same rationale as claim 3.

Regarding claim 18, this claim is rejected under the same rationale as claim 4.

Regarding claim 19, this claim is rejected under the same rationale as claim 5.

Regarding claim 20, this claim is rejected under the same rationale as claims 6 and 7.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Puri (US 2007/0047802) discloses a training convolutional neural networks on graphics processing units.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
14 March 2022